J-S36010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

SHANNON TERRELL BENNETT

                            Appellant                   No. 469 WDA 202


           Appeal from the Judgment of Sentence February 18, 2022
                In the Court of Common Pleas of Blair County
              Criminal Division at No: CP-07-CR-0002143-2020

BEFORE: STABILE, J., KING, J. and COLINS, J.*

MEMORANDUM BY STABILE, J.:                     FILED: November 14, 2022

        Appellant, Shannon Terrell Bennett, appeals from his judgment of

sentence of 168-336 months’ imprisonment for, inter alia, possession with

intent to deliver controlled substances (“PWID”) and conspiracy to commit

PWID.      Counsel has filed a brief and petition to withdraw pursuant to

Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009).              We grant counsel’s petition to

withdraw, and affirm.

        The evidence adduced during trial demonstrates that on September

10, 2020, Appellant was in Room 111 of the Roadway Motel in Logan

Township, Pennsylvania.        Police officers stopped a motor vehicle driven by

an individual, Dennis Pletcher who had just left Room 111.          The officers
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S36010-22



searched Pletcher and found various controlled substances, including heroin

and methamphetamine. Pletcher told the officers that he had obtained the

heroin from a male in Room 111 of the Roadway Motel in exchange for

methamphetamine. The officers subsequently obtained a search warrant for

the motel room. Upon entering the room, they found a man, Appellant, and

a woman, Cynthia Wissinger, inside.            Following a search of the room, the

officers discovered drug paraphernalia and heroin, and a search of the

Appellant's person revealed methamphetamine.

       Appellant was charged with the above offenses and other drug-related

offenses.    Following a two-day trial, the jury found Appellant guilty of all

charges.

       At sentencing on February 18, 2022, the court stated that it reviewed

a pre-sentence investigation report.             N.T., 2/18/22, at 4.   The court

observed that Appellant’s prior record score was repeat felon status, and

that the standard guideline sentences for PWID and conspiracy were both

72-84 months’ imprisonment.           Id. at 6. Defense counsel agreed with the

court’s calculations.      Id. at 7.       The Commonwealth recited Appellant’s

lifelong history of crime, including over a dozen convictions between 1990

and the present, most of which were for felonies.              Id. at 7-8.1   The

____________________________________________


       1  The Commonwealth advised that in 1990 [Appellant] was
       convicted of robbery; in 1991, where he was convicted of his
       first PWID/delivery offense; again in 1991, another PWID
       offense; receiving stolen property and criminal mischief in 1991;
(Footnote Continued Next Page)


                                           -2-
J-S36010-22



Commonwealth stated that Appellant “is the definition of incorrigible.” Id. at

8.     The    Commonwealth        contended     that   there   were   no   mitigating

circumstances and asked the court to impose consecutive sentences at the

top of the standard range. Id. at 9-10.

      Appellant testified, id. at 12-21, and asked the court for mercy. Id. at

20.   Defense counsel described Appellant as having a history of drug and

alcohol problems, mental health issues, and high blood pressure that will

require treatment in prison.          Id. at 10-11.      Counsel also stated that

Appellant was molested as a child and suffered the loss of his mother at age

nine. Id. Counsel requested “some type of mitigated sentence that allows

[Appellant] to get the mental health and drug and alcohol treatment that he

needs.” Id. at 11.

      The court imposed consecutive terms of imprisonment of 84-168

months’ imprisonment for PWID and conspiracy and either concurrent


(Footnote Continued) _______________________

      a guilty plea for robbery in 1991; a guilty plea for burglary in
      1992; a guilty plea for possession in 1993; in 1997, another
      burglary conviction; a possession and PWID conviction in 2000;
      a conviction for defiant trespass in 2006; PWID in 2007; another
      PWID in 2007; another PWID in 2007; and yet another PWID in
      2007; crimes of violence in 2014; criminal conspiracy and PWID
      in 2015 . . . And then in 2020, [Appellant] was convicted of
      strangulation as a Felony of the Second Degree and then was
      paroled. In September of 2020, he was charged with the
      offenses that he was convicted by the jury in late 2021.

Id. at 8-9.




                                          -3-
J-S36010-22



sentences or no further penalty for the remaining offenses. Defense counsel

did not object to the imposition of consecutive sentences.

       Appellant filed timely post-sentence motions stating, “The Court’s

sentence is unduly harsh given [Appellant’s] circumstances, and [Appellant]

would request that this Honorable Court modify the sentence imposed.”

Post-Sentence Motions, 2/28/22. Appellant did not challenge the weight of

the evidence in his post-sentence motion.           The court denied Appellant’s

post-sentence motions, and this timely appeal followed.

       Appellant filed a Pa.R.A.P. 1925 statement raising three issues. The

first two issues were objections to the sufficiency of the evidence and the

weight of the evidence. The third issue stated, “The trial court erred/abused

its discretion in sentencing [Appellant] as it did in that same was unduly

harsh given the circumstances of the offenses and [Appellant’s] history.”

Pa.R.A.P. Statement at ¶ 3.         The court filed a Pa.R.A.P. 1925 opinion

rejecting Appellant’s arguments.

       In this Court, defense counsel filed an Anders brief along with a

petition to withdraw.    The Anders brief contends that the three issues in

Appellant’s Pa.R.A.P. 1925 statement are frivolous.

       Appellant filed a pro se response to the Anders brief in which he

raised several objections to the trial proceedings.

       In Anders, the United States Supreme Court addressed “the extent of

the duty of a court-appointed appellate counsel to prosecute a first appeal

from   a   criminal   conviction,   after   that   attorney   has   conscientiously

                                       -4-
J-S36010-22



determined that there is no merit to the indigent’s appeal.” Id., 386 U.S. at

739.    California had permitted Anders’ attorney to withdraw based on a

simple letter stating, “I will not file a brief ... there is no merit to the

appeal.” Id. at 742. The Court held that California procedures violated the

Fourteenth Amendment’s principles of substantial equality and fair process.

       Under Anders, in the event of a frivolous appeal, counsel may request

and receive permission to withdraw without depriving the indigent defendant

of his right to representation, provided certain safeguards are met. Id. at

741–42.    Thus, counsel who wishes to withdraw must file a petition to

withdraw stating that he or she has made a conscientious examination of the

record and determined that the appeal would be frivolous. Commonwealth

v. Dempster, 187 A.3d 266, 270 (Pa. Super. 2018) (en banc).             Also,

counsel must provide a copy of the Anders brief to the appellant and inform

him of his right to proceed pro se or retain different counsel. Id.

       When, as here, counsel files an Anders brief and the appellant files a

pro se response, we will first determine whether counsel has complied with

the dictates of Anders and Commonwealth v. Santiago, 978 A.2d 349

(Pa. 2009).    See Commonwealth v. Bennett, 124 A.3d 327, 333 (Pa.

Super. 2015) (outlining procedure where counsel files Anders brief and

appellant files pro se response). If counsel has complied with Anders and

Santiago, we address the issues in the Anders Brief. Bennett, 124 A.3d

at 333.   If these issues are without merit, we examine the issues in the

appellant’s pro se reply, which we treat as an advocate’s brief and review

                                     -5-
J-S36010-22



“as we do any advocate’s brief.” Id. We examine only those issues raised

and developed in the pro se reply. Id. “We do not act as, and are forbidden

from acting as, appellant’s counsel.” Id.

      Our Supreme Court held in Santiago that to withdraw from an appeal,

counsel must file a brief pursuant to Anders that: (1) provides a summary

of the procedural history and facts, with citations to the record; (2) refers to

anything in the record that counsel believes arguably supports the appeal;

(3) sets forth counsel’s conclusion that the appeal is frivolous; and (4) states

counsel’s reasons for concluding that the appeal is frivolous. Santiago, 978

A.2d at 361.     “Counsel should articulate the relevant facts of record,

controlling case law, and/or statutes on point that have led to the conclusion

that the appeal is frivolous.”    Id.   Additionally, counsel must send the

appellant the Anders brief and petition to withdraw as well as a letter

explaining that the appellant has the right to retain new counsel, proceed

pro se, or raise any additional points.     Commonwealth v. Orellana, 86

A.3d 877, 880 (Pa. Super. 2014).

      Here, defense counsel’s brief meets Anders’ requirements.              In

addition, defense counsel sent Appellant his petition to withdraw and the

Anders brief.    Defense counsel’s cover letter to Appellant explained that

Appellant had the right to retain new counsel or proceed pro se. The cover

letter failed to state that Appellant had the right to raise additional points.

Nevertheless, Appellant filed a pro se response to the Anders brief that

raised additional issues, so the omission in the cover letter did not prejudice

                                     -6-
J-S36010-22



Appellant.      Accordingly, we turn to the issue raised in defense counsel’s

Anders brief.

       The Anders brief asserts that the three issues raised in Appellant’s

post-sentence motions—challenges to the sufficiency of the evidence, weight

of the evidence, and the severity of Appellant’s sentence—are frivolous. We

agree.

       When reviewing a sufficiency challenge, we “evaluate the record in the

light most favorable to the verdict winner giving the prosecution the benefit

of   all    reasonable     inferences     to   be   drawn     from    the    evidence.”

Commonwealth v. Sebolka, 205 A.3d 329, 336-37 (Pa. Super. 2019).

Evidence is sufficient where the Commonwealth has proven each element of

the crime beyond a reasonable doubt. Id. at 337. The Commonwealth may

meet its burden “by means of wholly circumstantial evidence.”                         Id.

Additionally, the fact finder “is free to believe all, part, or none of the

evidence.” Commonwealth v. Ramtahal, 33 A.3d 602, 607 (Pa. 2011).

       The Controlled Substance, Drug, Device and Cosmetic Act defines

PWID       as   “the   manufacture,     delivery,   or   possession   with   intent    to

manufacture or deliver, a controlled substance by a person not registered

under this act, . . . or knowingly creating, delivering or possessing with

intent to deliver, a counterfeit controlled substance.”               35 P.S. § 780-

113(a)(30).       To sustain a conviction for PWID, “the Commonwealth must

prove both the possession of the controlled substance and the intent to




                                           -7-
J-S36010-22



deliver the controlled substance.” Commonwealth v. Lee, 956 A.2d 1024,

1028 (Pa. Super. 2008).

     A person is guilty of conspiracy with another person or persons to

commit a crime if[,]

     with the intent of promoting or facilitating its commission[,] he:
     (1) agrees with such other person or persons that they or one or
     more of them will engage in conduct which constitutes such
     crime or an attempt or solicitation to commit such crime; or (2)
     agrees to aid such other person or persons in the planning or
     commission of such crime or of an attempt or solicitation to
     commit such crime.

18 Pa.C.S.A. § 903(a).    “[M]ere association with the perpetrators, mere

presence at the scene, or mere knowledge of the crime is insufficient’ to

establish that a defendant was part of a conspiratorial agreement to commit

the crime.” Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa. 2004).

“[T]he defendant’s intent[,] as well as the agreement[,] is almost always

proven through circumstantial evidence, such as by ‘the relations, conduct or

circumstances of the parties or overt acts on the part of the co-

conspirators.” Id. “Once the trier of fact finds that there was an agreement

and the defendant intentionally entered into the agreement, that defendant

may be liable for the overt acts committed in furtherance of the

conspiracy[,] regardless of which coconspirator committed the act.” Id.

     During trial, the Commonwealth presented the testimony of Dennis

Pletcher to establish that he had met Appellant, whom he knew as “Shay,”

approximately two months prior to September 10, 2020. N.T., 12/6/21, at



                                    -8-
J-S36010-22



57.     He further testified that on September 10, 2020, he telephoned

Appellant for the purpose of acquiring drugs.    Id. at pp. 59-60.       He then

went to the motel room at the Roadway Motel where Appellant and a female

companion were located. Once inside the room, he testified that he traded

the Appellant methamphetamine for heroin.        Id. at 58-61.     Shortly after

leaving the room, he was stopped by Logan Township police officers with the

heroin on his person, and he ultimately told them what occurred in the motel

room. Id. at 63-64.

        The   Commonwealth    also   presented   the   testimony    of   Cynthia

Wissinger. While she did not see the Appellant deliver any drugs to Pletcher,

she testified that she was in the motel room with Appellant on September

10, 2020. Id. at 87-88, 96-97. Pletcher came to the motel room that day

and he and Appellant entered the bathroom. Id. at 88-90. Shortly after the

two came out of the bathroom, Pletcher asked Appellant “if he could do a

bag or two," to which Appellant replied, "Not in front of my girl; go to the

bathroom.”     Pletcher went into the bathroom, and he later left the motel

room.

        Officers Justin Hollern and Tyler McClellan of the Logan Township

Police Department testified for the Commonwealth that they conducted a

traffic stop of Pletcher’s motorcycle on September 10, 2020, following its

departure from the Roadway Motel. Id. at 38-39, 101-03. During the traffic

stop, they asked Pletcher for consent to search and, as a result of the

subsequent search, they recovered suspected methamphetamine and heroin.

                                     -9-
J-S36010-22



Id. at 40, 104-05. Pletcher told the officers that he had obtained the heroin

at the Roadway Inn from an individual he knew as “Shay.” Id. The officers

traveled to the Roadway Inn, detained Appellant, and obtained a search

warrant for his room.          The officers found suspected heroin and drug

paraphernalia during a search of the motel room and found suspected

methamphetamine on Appellant’s person.                A subsequent analysis by the

Pennsylvania State Police Crime revealed that the suspected heroin was in

fact heroin.

      Appellant was the lone defense witness.               He claimed that he bought

methamphetamine from Pletcher in exchange for $20.00 and a puppy. Id.

at 183-90. He also claimed that the paraphernalia found in his motel room

was for bagging jewelry instead of drugs. Id. He insisted that he did not

sell heroin to Pletcher.

      This     evidence,     viewed   in     the    light   most   favorable   to   the

Commonwealth, clearly establishes all elements of PWID and conspiracy.

The record supports defense counsel’s assessment that an appeal of this

issue is wholly frivolous.

      The next issue in Appellant’s Pa.R.A.P. 1925 statement, a challenge to

the weight of the evidence, is waived because it was not raised at sentencing

or in post-sentence motions.          Commonwealth v. Sherwood, 982 A.2d

483, 494 (Pa. 2009). Even if Appellant had preserved this issue for appeal,

the record demonstrates that it is frivolous. We review a challenge to the

weight of the evidence for an abuse of discretion.                 Commonwealth v.

                                           - 10 -
J-S36010-22



Johnson, 192 A.3d 1149, 1152-53 (Pa. Super. 2018). “The weight of the

evidence is exclusively for the finder of fact, who is free to believe all, none

or some of the evidence and to determine the credibility of the witnesses.”

Commonwealth v. Talbert, 129 A.3d 536, 545 (Pa. Super. 2015)).               To

succeed on a weight claim, “the evidence must be so tenuous, vague and

uncertain that the verdict shocks the conscience of the [trial] court.” Id. at

546. Given the strength of the Commonwealth’s evidence and the lack of

credibility in Appellant’s testimony, an appeal challenging the weight of the

evidence is frivolous.

      The third and final claim in Appellant’s Pa.R.A.P. 1925 statement is

that Appellant’s sentence is “unduly harsh given the circumstances of the

offenses and [Appellant’s] history.”   Pa.R.A.P. 1925 Statement at ¶ 3.       A

claim that Appellant’s sentence is “harsh [under] the circumstances” is a

challenge to the discretionary aspects of his sentence.      Challenges to the

discretionary aspects of sentence are not appealable as of right. Dempster,

187 A.3d at 272. Rather, Appellant must invoke this Court’s jurisdiction by

(1) filing a timely notice of appeal; (2) properly preserving the issue at

sentencing or in a motion to reconsider and modify the sentence; (3)

complying with Pa.R.A.P. 2119(f), which requires a separate section of the

brief setting forth “a concise statement of the reasons relied upon for

allowance of appeal with respect to the discretionary aspects of a

sentence[;]” and (4) presenting a substantial question that the sentence

appealed from is not appropriate under the Sentencing Code, 42 Pa.C.S.A.

                                     - 11 -
J-S36010-22



§ 9781(b).    Id.   Here, Appellant filed a timely notice of appeal and

preserved this issue in his post-sentence motions.          Arguably, however,

Appellant failed to satisfy the third and fourth prongs of this test, because

the Rule 2119(f) section of Appellant’s Anders brief states that Appellant’s

sentence is not manifestly excessive “because the trial court considered a

number of factors in fashioning his sentence,” Anders Brief at 12, and

because we have held that bald claims of harshness do not state a

substantial question. Dempster, 187 A.3d at 272 n.6. Even if we overlook

these defects, however, Appellant’s claim of harshness is frivolous under the

circumstances of this case. In essence, this issue appears to be a claim that

the trial court imposed lengthy consecutive sentences by overlooking

mitigating circumstances, such as Appellant’s drug and alcohol problems,

mental health issues, and high blood pressure. However, where the judge

has the benefit of a presentence investigation report, “it will be presumed

that he or she was aware of the relevant information regarding the

defendant's   character   and   weighed   those   considerations   along   with

mitigating statutory factors.” Commonwealth v. Fowler, 893 A.2d 758,

767-68 (Pa. Super. 2006). The court in this case stated that it had reviewed

a presentence investigation.    Moreover, Appellant testified at length about

these matters prior to sentencing. Furthermore, it is important to remember

that the court sentenced Appellant within the standard guidelines for PWID

and conspiracy. While the standard range was 84 months for each offense,

this was because of Appellant’s lengthy criminal history.

                                    - 12 -
J-S36010-22



      Since     the   court   carefully    reviewed   Appellant’s   presentence

investigation, heard from defense counsel and Appellant at sentencing, and

sentenced Appellant within the standard guidelines despite his thirty-year list

of serious crimes, we cannot say that Appellant’s sentence was excessive.

      Next, we turn to the claims in Appellant’s pro se response to the

Anders brief.     First, Appellant claims that Pletcher lied when he told the

police officers that he purchased heroin from Appellant. The jury heard and

rejected Appellant’s testimony that he did not sell heroin to Pletcher. This

finding was within the jury’s province as factfinder, and we will not overturn

it.

      Next, Appellant claims that the police entered his hotel room without

an arrest warrant. No arrest warrant was necessary to enter the hotel room.

Instead, the police properly entered the room after obtaining a search

warrant from an issuing authority.        Following their entry, they discovered

drugs and paraphernalia in the room and on Appellant’s person, evidence

which gave them probable cause to arrest Appellant.

      Finally, Appellant complains that he was held for court at his

preliminary hearing solely on the basis of hearsay evidence in violation of

Commonwealth v. McClelland, 233 A.3d 717 (Pa. 2020). Appellant has

waived this claim because the preliminary hearing transcript is not included

in the certified record. Commonwealth v. Houck, 102 A.3d 443, 456 (Pa.

Super. 2014). Even if we assume that the Commonwealth only presented

hearsay evidence at the preliminary hearing, any prejudice was cured at

                                      - 13 -
J-S36010-22



trial, where the Commonwealth presented abundant non-hearsay evidence

in support of its case. Commonwealth v. Rivera, 255 A.3d 497, 503 (Pa.

Super. 2021) (“the Supreme Court did not intend to extend McClelland’s

holding to cases such as this one, where the complained-of defect in the

preliminary hearing is subsequently cured at trial”).

      After conducting a full examination of all the proceedings as required

pursuant to Anders, we find no non-frivolous issues to be raised on appeal.

We therefore grant counsel’s petition to withdraw and affirm Appellant’s

judgment of sentence.

      Judgment of sentence affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                                    - 14 -